Title: Inquest of Thomas E. Randolph and Others, 10 August 1805
From: Jefferson, Thomas,Randolph, Thomas Eston
To: 


                  Albemarle county to wit. An Inquest taken at Shadwell in the parish of Fredericksville & county aforesd on the 10th. day of August 1805. by virtue of a writ of Ad quod damnum issued from the court of sd county on the 3d day of June—in the same year, before me James Old—Deputy sheriff of the said county, & by the oaths of Thomas E Randolph, John Coles jr Jesse Lewis, Mathew Henderson, Francis Taliaferro, Jno Nicholas, John Kelly, Samuel Barksdale, Jno Hawkins, Henry Williams, Edward C Stanard & John Warton—good & lawful men of the same county, who being charged & sworn, upon their oaths do say that they have met at the mill and Dam of Thomas Jefferson in the writ named, at the place called Shadwell on the Rivanna river, and have examined the lands on both sides of the river at, above, & below the mill, to a distance sufficient to answer the charges in the sd writ: and they find that the lands on both sides of the river are held in fee simple by the sd Thomas Jefferson, to wit, those on the North side from the lands of Thomas Mann Randolph, found by the admeasurement of a former inquest to be about 129. poles below the mill, up to those of Francis Eppes within a few poles of the Secretary’s ford, which ford was found by the same admeasurement to be 462. poles above the site of the sd mill; and on the South side of the river, from the lands held by the representatives of the late Bennet Henderson, & found by the same admeasurement to be 51. poles below the sd site, to those of Richard Overton a few poles above the Secretary’s ford; which measures of the former inquest they have not remeasured, but from their view of the distances, they do not doubt their exactness: they find that a dam of six feet high, erected on the natural ridge of rocks where the canal of the sd Thomas is taken out of the river, as is proposed by the sd Thomas, will not, in their judgment reflow the water above the Secretary’s ford, that the banks through the whole distance are so high that such a dam cannot overflow any lands, either of his or any other person’s property above, & therefore that it will not be to the damage of any of the proprietors of lands above; that no Mansion house, office, curtilage, garden, or orchard of any person above or below will be overflowed by either the back or tail-water of the dam or mill: that the health of the neighbors will not, in their opinion, be annoyed by any stagnation of the waters: that no navigation is at present practised through this part of the sd river, natural obstructions preventing the same; that if the river be opened for navigation hereafter, if it be found best to pass thro’ the canal of the said Thomas, this dam will be necessary to enable vessels to pass; & if it be found best to open the bed of the river, then a lock would be necessary at this dam: that since the erection of mill-dams below the mill of the said Thomas, and across the same river, few or no fish of passage have been taken as high as this mill & that so long as those dams remain, no provision need be made by the sd Thomas for the passage of fish through or over his dam;* but that if the dams below should be removed, or so modified as to admit the passage of fish to the dam proposed by the sd Thomas, then he ought to be obliged to modify his dam also, by a slope, sluice, or such other means as the laws prescribe.
                  It is further understood by the Jury and agreed to on the part of the sd Thomas; that the canal shall be used as an improvement in extending the navigation from Milton upwards, if that shall be adjudged the best use for the sd. navigation.
                  In witness whereof the sd Jurors of this Inquest have severally put their hands and seals, on the premises, the day & year above mentioned.
                  
                     Thos. Eston Randolph 
                     
                     Jno Coles Junr.
                     Jesse Lewis 
                     
                     Mat Henderson 
                     
                     Francis Taliaferro 
                     
                     John Nicholas 
                     
                     John Kelly 
                     
                     Samuel Barksdale 
                     
                     John T. Hawkins 
                     
                     Henry Williams 
                     
                     Edward C Stanard 
                     
                     John Wharton 
                     
                  
               